El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
En pleito seguido por E. Solé & Cía., S. en C., contra Félix Mauro Ginorio fué embargado todo el título, derecho e interés que dicho Félix Mauro Ginorio tiene en cierta casa que se describe y está inscrita en el Registro de la Propie-dad de Arecibo. El registrador se negó a anotar ese embargo por aparecer inscrita la casa a favor de Agustín Bros, que es persona distinta del demandado Félix Mauro Ginorio y la embargante interpuso este recurso gubernativo.
El registrador acepta que en esa finca está inscrita una hipoteca constituida a favor de Félix Mauro Ginorio pero dice que el embargo no fué practicado en el derecho de hi-poteca que él tiene inscrito sino en el título de la finca de Agustín Bros.
Como el embargo consistió en el título, derecho e interés *169••que Félix Mauro Ginorio tiene en la expresada finca y como .lo que él tiene inscrito en esa finca es un derecho hipotecario, nos parece que el registrador debió anotar ese embargo en lo que el demandado tiene en la finca, que es un derecho de .'hipoteca, porque esto en nada perjudica al dueño de la casa.

La resolución recurrida debe ser revocada y ordenarse la anotación solicitada.